                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                    CASE NO. C17-1780-JCC
10                          Plaintiffs,                   MINUTE ORDER
11               v.

12    DANIEL L. MATHIS, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to reset the current case
18   management schedule (Dkt. No. 44). Having reviewed the parties’ stipulation, and finding good
19   cause, the Court ENTERS the following case management dates:
20                                   Event                                           Deadline
21                        Parties File Opening Briefs                             March 22, 2019
22                       Parties File Response Briefs                             April 16, 2019
23                         Parties File Reply Briefs                               May 13, 2019
24          The parties shall note their cross motions for summary judgment for May 13, 2019.
25          //
26          //

     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
 1        DATED this 11th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1780-JCC
     PAGE - 2
